 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5

 6   ______________________________________
                                           )
 7   NATIONAL CASUALTY CO.,                )
                                           )
 8                Plaintiff,               )
                                           )                      2:18-cv-02292-RCJ-GWF
                                           )
 9         vs.
                                           )
                                           )                              ORDER
10   LAS VEGAS SHUTTLES CORP. et al.,      )
                                           )
11                Defendants.              )
                                           )
12

13          On January 18, 2019, this Court entered an order in error (ECF No. 15). This order

14   contradicted the holding of the Court in oral argument (ECF No. 16) and was entered by clerical

15   mistake, so the Court rescinds the order and reinstates the holding from oral argument. At oral

16   argument, the Court held that the Defendants’ counsel, Mr. Kimball Jones, is to prepare a proposed

17   order: (1) granting the Motion to Dismiss as to Defendants Ms. Martha Zavala and Mr. Cesar

18   Guerrero-Gonzalez, (2) holding that default judgment will not be entered until after there is

19   standing against Ms. Zavala and Mr. Guerrero-Gonzalez, and (3) granting the Plaintiff leave to

20   amend its Complaint if and when they acquire standing against Ms. Zavala and Mr. Guerrero-

21   Gonzalez. Mr. Jones shall present and seek approval of the Proposed Order from Plaintiff’s

22   counsel. The Parties should submit the proposed order by May 31, 2019.

23   ///

24   ///

                                                   1 of 2
 1   CONCLUSION

 2          IT IS HEREBY ORDERED that Defendants’ Motion for Clarification (ECF No. 20) is

 3   GRANTED.

 4          IT IS FURTHER ORDERED that Court’s Order (ECF No. 15) is RESCINDED.

 5          IT IS FURTHER ORDERED that the Parties are to submit the Proposed Order by May 31,

 6   2019 in accordance with this Court’s Order and holding at oral argument.

 7          IT IS FURTHER ORDERED that the Defendants’ Motion to Strike (ECF No. 27) is

 8   DENIED AS MOOT.

 9

10   Dated this 3rd day of May 2019.

11
                                                 _____________________________________
12                                                         ROBERT C. JONES
                                                       United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

                                                 2 of 2
